Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing corrections filed on 07/01/2021 are accepted by Examiner.
Claims 1-11,13-14,16-19,21-22 and 24 are allowed The following is an examiner’s statement of reasons for allowance:  .
The prior art does not disclose a measuring system for measuring signals with multiple measurement probes having a combination of a measurement, data receiver comprising a first, data interface, one or more analog measurement channels that acquire first measurement values and a processor that determines a number of characteristic values for the first measurement values, and a multi probe measurement device comprising at least two probe interfaces that each couple the multi probe measurement device wi th at least one of the measurement probes, a second data interface that couples the multi probe measurement device to the measurement data receiver, and a processing unit coupled to the at least, two probe interfaces that records second measurement values via the at least two probe interfaces from the measurement probes,
wherein the processing unit is further coupled to the data interface and provides the recorded second measurement values to the measurement data receiver, wherein the first data interface of the measurement data receiver is coupled to the second data interface of the multi probe measurement device, and wherein the second data interface of the multi probe,measurement device and the first data interface of the measurement data receiver are coupled to each other by a digital data channel, wherein the measurement data receiver comprises a measurement memory that is coupled to the analog measurement channels and the processor, wherein the first measurement values and/or the respective characteristic values are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kaplan (PG-Pub #2013/0006570) disclose unbound oscilloscope probe system using RF and /or optical test point links-provides operational access and mobility.
Johnson et al (pat#9,459,290) disclose Oscilloscope system and method for simultaneously displaying zoomed-in and zoomed-out waveforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867